Case 20-21595-GLT             Doc 412       Filed 03/08/21 Entered 03/08/21 12:09:35FILED
                                                                                       Desc Main
                                           Document      Page 1 of 3                3/8/21 11:56 am
                                                                                                      CLERK
                       IN THE UNITED STATES BANKRUPTCY COURT                                          U.S. BANKRUPTCY
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA                                        COURT - WDPA
 In re:                                                     :   Case No. 20-21595-GLT
                                                            :
 MAJESTIC HILLS, LLC,                                       :   Chapter 11
                                                            :
                   Debtor.                                  :   Related to Dkt. No. 406
                                                            :

             ORDER GRANTING FURTHER ADJOURNMENT OF MEDIATION

                   The parties in this case have been actively participating in a mediation process since

 last autumn. In January, they engaged in three “long and intensive days of mediation” facilitated

 by the Honorable Thomas P. Agresti.1 Although the parties were unable to achieve a resolution,

 Judge Agresti determined that further “consideration and discussion among the Parties” was

 advisable and hence he adjourned the mediation for two weeks rather than terminate it altogether.2

 At the parties’ request, Judge Agresti further extended the adjournment through March 4, 2021.3

                   The Debtor, Majestic Hills, LLC, and the Official Committee of Unsecured

 Creditors of Majestic Hills, LLC (together, the “Moving Parties”), now seek to extend the

 adjournment by an additional two weeks.4 The request is opposed by NVR, Inc. d/b/a Ryan Homes

 and North Strabane Township (together, the “Objecting Parties”).5 Based on the representations

 in the Motion and the absence of any other responses, it appears that aside from the Objecting




 1
          Mediation Order dated January 22, 2021, Dkt. No. 352 (the “January 22 Order”).
 2
          Id. (adjourning the mediation through February 4, 2021).
 3
          See Mediation Order dated February 3, 2021, Dkt. No. 357 (adjourning the mediation through February 18,
          2021); Mediation Order dated February 18, 2021 [Dkt. No. 386] (adjourning the mediation through March
          4, 2021). In his February 18, 2021 Order, Judge Agresti noted that one of the mediating parties informed
          him that it had not consented to the extension through February 18, but he was assured that all parties agreed
          to the extension through March 4, 2021.
 4
          See Joint Motion to Extend the Adjournment of the Mediation Nunc Pro Tunc, Dkt. No. 406 (the Motion”).
 5
          See NVR, INC. and North Strabane Township’s Opposition to Debtor and Committee of Unsecured
          Creditors’ Joint Motion to Extend the Adjournment of Mediation Nunc Pro Tunc, Dkt. No. 408 (the
          “Objection”).
Case 20-21595-GLT             Doc 412    Filed 03/08/21 Entered 03/08/21 12:09:35            Desc Main
                                        Document      Page 2 of 3

 Parties, all other parties have consented to the adjournment.6

                 After reviewing the recent filings, the Court concludes that a further two-week

 adjournment of the mediation is warranted. The Objecting Parties argue that an extension will

 waste time and resources because it will not “lead to a resolution that protects NVR and the

 Township.”7 But the mediation is not solely about one faction. Over 20 different parties have

 engaged in the mediation effort and all but two consent to the extension. Although a global

 resolution is preferable, the ability to whittle away a portion of the dispute or the number of warring

 parties is still better than having no resolution at all. The Court therefore finds an extension to be

 appropriate if it can minimize the number of contested issues that impair the progress of this

 bankruptcy case. Furthermore, the Objecting Parties will not be harmed by a modest two-week

 extension of the mediation process.

                 To be sure, the Motion raises two concerns that merit additional comment. First,

 the Court expects the mediation to conclude in some form within the near future. By March 18,

 the parties will have had two months following their meetings with Judge Agresti to arrive at a

 potential resolution. By that time, the Court expects either finalized settlements or a strong

 showing that a material resolution is imminent. Simply stated, the mediation cannot continue

 indefinitely. Second, it is unclear why the Debtor and Objecting Parties were not communicating

 during the last extension. To the extent the parties seek an adjournment for the purpose of

 exploring settlement options, the Court expects communications to continue. And consistent with

 their duties to participate in the mediation in good faith, all sides are obligated to use the time

 provided to revisit and re-evaluate positions taken in earlier mediation sessions if they intend to

 achieve a lasting resolution of their dispute.




 6
        See Motion at ¶ 10.
 7
        See Objection at p. 4.
                                                   2
Case 20-21595-GLT        Doc 412     Filed 03/08/21 Entered 03/08/21 12:09:35            Desc Main
                                    Document      Page 3 of 3

                Based on the foregoing it is hereby ORDERED, ADJUDGED, and DECREED

 that:

                1.      The Motion is GRANTED as provided herein. The mediation is adjourned

 through March 18, 2021. In the event an appropriate proposal of settlement is not presented during

 that time, as of March 19, 2021, the Mediation shall terminate without further notice or hearing.

 The extension granted herein is nunc pro tunc to March 4, 2021.

                2.      All other terms of the January 22 Order remain in full force and effect.




 Dated: March 8, 2021
 cm: Debtor                                       GREGORY L. TADDONIO
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                 3
